Citation Nr: 9928590	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 24, 1997, 
for the assignment of a 20 percent disability rating for 
service-connected residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted a claim by the 
veteran seeking an increased disability rating for his 
service-connected right shoulder disability, assigning a 20 
percent disability rating, effective June 24, 1997.

This case was originally before the Board in March 1999, at 
which time it remanded the matter back to the RO in order to 
provide the veteran a formal decision and Statement of the 
Case on the issue of the timeliness of appeal of a January 
1996 RO decision granting entitlement to service connection, 
and a noncompensable rating, for the veteran's service-
connected right shoulder disability.  That development was 
completed.  The veteran did not perfect an appeal of that RO 
decision.  Therefore, it is not before the Board at this 
time.

The Board notes that the veteran submitted claims for 
entitlement to VA education and vocational rehabilitation 
services benefits, including supplemental tools and 
equipment, as well as a claim of entitlement to service 
connection for a back condition pursuant to 38 U.S.C.A. 
§ 1151  (1998).  However, in an April 1999 statement, he 
withdrew those claims.


FINDINGS OF FACT

1.  An October 1995 VA examination report indicates that the 
veteran's service-connected right shoulder had slight 
tenderness anteriorly, with a full range of motion; sensation 
and strength were intact.

2.  A July 1996 VA examination report indicates that the 
veteran's right shoulder had no significant pathology 
present.

3.  The veteran submitted a claim seeking entitlement to an 
increased (compensable) disability rating for his service-
connected right shoulder disorder, which was received at the 
RO on June 24, 1997.

4.  An August 1997 examination report indicates that the 
veteran had limitation of range of motion, so that he could 
only lift his right shoulder to the 90-degree level.  
External rotation was to 75 degrees and passive flexion to 90 
degrees.

5.  An increased evaluation, to 20 percent, was granted by 
the RO in a November 1997 rating decision, effective June 24, 
1997.  

6.  The first objective evidence that the veteran's service-
connected right shoulder disorder met the criteria for a 20 
percent rating was the August 1997 VA examination report.


CONCLUSION OF LAW

The criteria for an effective date prior to June 24, 1997, 
for the assignment of a 20 percent disability rating for 
service-connected residuals of a right shoulder disorder, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400(o)(2), 4.71a, Diagnostic Codes (DCs) 5200-5203  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The veteran sought an increased (compensable) disability 
rating for his right shoulder disorder in June 1997, a claim 
that was granted by the RO in November 1997.  In that 
decision, the RO assigned a 20 percent rating, effective June 
24, 1997.  The veteran properly appealed the RO's decision as 
to the effective date, asserting that an effective date prior 
to June 24, 1997 was warranted.

The law provides that the effective date for the award of an 
increased disability rating, generally, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1)  (1998).  In specific regard 
to increases in disability compensation, the effective date 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400 (o)(2)  
(1998).

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Rating Schedule), in 
which separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on 
the amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).  When a disability 
is encountered that is not listed in the rating schedule, it 
is permissible to rate it under a closely related disease or 
injury in which the functions affected, the anatomical 
location, and the symptomatology are closely analogous to the 
condition actually suffered.  38 C.F.R. § 4.20 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates, the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  In every 
instance where the Rating Schedule does not provide for a 
noncompensable (0 percent) rating, such a rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31  (1998).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate no right shoulder defects 
upon the veteran's induction into service, according to a 
September 1990 induction medical examination report.  
Outpatient records show that the veteran injured his right 
shoulder in June 1992 while playing basketball.  Assessment 
was a mild strain of the right pectoralis muscle.  The 
veteran was also seen for right shoulder pain in June 1994, 
diagnosed as impingement syndrome.  X-rays performed in 
August 1994 revealed calcified bursitis.  The veteran 
underwent physical therapy.  The veteran's separation medical 
examination report is dated July 1995.  It shows that his 
upper extremities, at that time, were "normal."  No right 
shoulder problems were noted.  In the contemporaneous report 
of medical history, the veteran indicated that he had a 
painful or "trick" shoulder.  The associated physician 
remarks note that he had right shoulder impingement syndrome 
in 1994, which was "now resolved" and "[not considered 
disabling]."

An October 1995 VA examination report indicates that the 
veteran's right shoulder had slight tenderness anteriorly, 
with a full range of motion; sensation and strength were 
intact.  X-rays revealed a "normal shoulder."  Diagnosis 
was residuals of right shoulder injury.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in May 1996.  During the hearing, 
he stated that his right shoulder interfered with his ability 
to sleep.  He stated that he could not lift it all the way.  
He reported decreased strength in his right arm.

A July 1996 VA examination report indicates that the 
veteran's right shoulder had no significant pathology 
present.  X-rays revealed "possible shoulder impingement."  
It was noted that he may have some impingement syndrome, but 
that it was hard to say.

An August 1997 VA examination report indicates that the right 
shoulder had limitation of range of motion.  Forward 
elevation was to 90 degrees and lateral elevation was to 90 
degrees.  External rotation was to 75 degrees and passive 
flexion was to 90 degrees.  Internal rotation was to 90 
degrees.  The shoulder had no tenderness or atrophy.  X-rays 
of the right shoulder were normal.  The impression was 
tendinitis of the right shoulder.

The claims file contains VA outpatient records, received in 
October 1998. dated from March 1997 to October 1998.  They 
show that the veteran was seen for right shoulder pain in 
March 1997.  He reported that his civilian job aggravated his 
right shoulder disability.  It was noted that the right 
shoulder had no atrophy and a full range of motion.  There 
was tenderness over the right lateral epicondyle.  An April 
1997 record indicates that the tenderness at the epicondyle 
was gone and that, overall, the veteran could return to full 
activity.  No further treatment for the veteran's right 
shoulder is seen in the outpatient records.

The most recent medical evidence is a February 1999 VA 
examination report.  It reflects that the veteran complained 
of cramps and tingling in his right arm.  Objective 
evaluation revealed no atrophy.  Passive movement did not 
produce any crepitation, nor any pain.  There was full 
external rotation of 90 degrees, with complaints of pain on 
abduction.  There was passive abduction to 90 degrees.  X-
rays revealed some diminution of bone density in the greater 
turbosity area, representing hypervascularity; no arthritic 
changes were noted in the glenohumeral articulation.  
Impression was remote injury, right shoulder.

III.  Analysis

The veteran's service connected right shoulder disorder is 
currently rated under DC 5201 of the Rating Schedule.  DC 
5201 pertains to limitation of motion of the arm, authorizing 
a 20 percent disability rating for arm disorders best 
characterized by range of motion limited "at shoulder 
level."  38 C.F.R. § 4.71a, DC 5201  (1998).

The veteran essentially asserts that his shoulder disability 
warranted a 20 percent rating prior to June 24, 1997; that 
is, that his right shoulder had range of motion limited at 
shoulder level prior to June 24, 1997.

After careful review of the medical evidence, the Board finds 
no suggestion that the veteran's right shoulder had 
limitation of motion at shoulder level prior to the August 
1997 VA examination report.  In fact, the medical evidence 
prior to that report, whenever range of motion was noted, 
consistently indicates that he had a full range of motion.  
Specifically, the veteran's service separation medical report 
indicates that his right shoulder condition was "resolved."  
The October 1995 VA report reflects that the shoulder had 
slight tenderness, but a "full range of motion."  The July 
1996 VA report concludes that the right shoulder had "no 
significant pathology."  The VA outpatient records do 
indicate that the veteran was seen for right shoulder pain in 
March 1997.  However, they, too, indicate that he had a full 
range of motion.  The Board acknowledges that the veteran 
reported limitation of range of motion of the shoulder during 
his May 1996 personal hearing.  However, the degree of 
limitation is not clear, nor was it objectively measured.  In 
any event, that testimony is greatly outweighed by all of the 
contemporaneous medical evidence that indicates that he had a 
full range of motion of the shoulder.

The Board concludes that the first objective indication that 
the veteran's right shoulder had limitation of motion 
warranting a 20 percent disability rating under DC 5201 is 
the August 1997 VA report.  It is noteworthy that the Rating 
Schedule provides for a disability rating of 20 percent for 
several other shoulder and arm disabilities, namely ankylosis 
of the scapulohumeral articulation (DC 5200) and malunion, 
recurrent dislocation, fibrous union, nonunion, or loss of 
head of the humerus (DC 5202).  38 C.F.R. § 4.71a  (1998).  
However, none of the medical evidence of record shows the 
existence of any of these conditions.  Even the veteran has 
not claimed that he has these conditions.

Overall, the Board finds that, according to the medical 
evidence of record, entitlement to a 20 percent rating 
occurred in August 1997.  As stated above, the appropriate 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if the claim is received within 1 year from such 
date, otherwise date of receipt of claim.  38 C.F.R. § 3.400 
(o)(2)  (1998).  Here, the date of claim is June 24, 1997, 
and the date it is factually ascertainable that an increase 
in disability occurred is August 1997.  Therefore, a June 24, 
1997, effective date for the award of a 20 percent rating is 
proper.  There is no basis for an effective date prior to 
June 24, 1997.

IV.  Conclusion

There is no medical evidence which reveals that the veteran 
warranted a 20 percent disability rating for his service-
connected right shoulder disorder prior to June 24, 1997.  As 
such, the preponderance of the evidence is against an 
effective date earlier than June 24, 1997, for the assignment 
of a 20 percent disability rating for residuals of a right 
shoulder injury.  Thus, the veteran's claim must be denied.


ORDER

An effective date prior to June 24, 1997, for the assignment 
of a 20 percent disability rating for service-connected 
residuals of right shoulder injury, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

